           Case 5:20-cv-09090-NC Document 12 Filed 01/19/21 Page 1 of 1

                                                                                        Jan 19 2021



 1
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                          NORTHERN DISTRICT OF CALIFORNIA
 7
 8   THERESA BROOKE, a married woman
     dealing with her sole and separate claim,        Case No: 5:20-cv-9090
 9
                          Plaintiff,                  ORDER
10
11
     vs.
12
13   KKS HOSPITALITY INVESTMENT
     LLC,
14
                           Defendant.
15
16            Upon Joint Motion and good cause shown,
17            IT IS HEREBY ORDERED dismissing the above case with prejudice; each
18   party to bear their own fees and costs.
19
                             DATED this 19th day of January, 2021.
20
                                                                    ISTRIC
21                                                             TES D      TC
                                                             TA
22
                                                                                       O
                                                        S




                                                 Judge of the U.S District Court
                                                                                        U
                                                       ED




                                                                                         RT
                                                   UNIT




23                                                                         TED
                                                                     GRAN
                                                                                                R NIA




24
                                                                                            s
                                                                                M. Cousin
                                                   NO




25                                                                    thanael
                                                             Judge Na
                                                                                                FO
                                                    RT




                                                                                            LI




26                                                          ER
                                                       H




                                                                                       A




                                                                 N                      C
                                                                                   F
27                                                                   D IS T IC T O
                                                                           R
28
